 Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 1 of 16 PageID #: 659




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 KAJEET, INC.,                                   )
                                                 )
                       Plaintiff,                )
                                                 )
                v.                               )   C.A. No. 19-2370 (MN)
                                                 )
 GRYPHON ONLINE SAFETY, INC.,                    )
                                                 )
                       Defendant.                )

 KAJEET, INC.,                                   )
                                                 )
                       Plaintiff,                )
                                                 )
                v.                               )   C.A. No. 20-1339 (MN)
                                                 )
 NORTONLIFELOCK INC.,                            )
                                                 )
                       Defendant.                )

                                    MEMORANDUM ORDER

       At Wilmington this 1st day of March 2021:

       As announced at the hearing on February 23, 2021, IT IS HEREBY ORDERED that:

       1.      Gryphon Online Safety, Inc.’s (“Gryphon”) Motion to Dismiss for Failure to State

a Claim (D.I. 11 in C.A. No. 19-2370) is GRANTED-IN-PART and DENIED-IN-PART; and

       2.      NortonLifeLock Inc.’s (“Norton”) Motion to Dismiss for Failure to State a Claim

(D.I. 12 in C.A. No. 20-1339) is DENIED.

       Defendants moved to dismiss the complaints in each of their actions pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, alleging that the claims of U.S. Patent No.

8,667,559 (“the ’559 Patent”) are invalid as claiming ineligible subject matter under 35 U.S.C.

§ 101. In its motion, Gryphon also alleges that the claims of U.S. Patent No. 7,899,438 (“the ’438
    Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 2 of 16 PageID #: 660




Patent”) 1 are directed to ineligible subject matter under § 101 and, further, Gryphon seeks

dismissal of Plaintiff’s allegations of direct and indirect infringement under Rule 12(b)(6) as

insufficiently pled under Iqbal / Twombly. Defendants’ motions were fully briefed as of January

13, 2021, 2 and the Court received further submissions in both cases regarding which Supreme

Court or Federal Circuit case each party contends is analogous to the claims at issue in Defendants’

motions as related to the § 101 arguments. (See D.I. 30, 31 & 32 in C.A. No. 19-2370). The Court

carefully reviewed all submissions in connection with Defendants’ motions, heard oral argument 3

and applied the following legal standard in reaching its decision:

I.      LEGAL STANDARDS

        A.     Motion to Dismiss for Failure to State a Claim

        In ruling on a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept all well-

pleaded factual allegations in the complaint as true and view them in the light most favorable to

the plaintiff. See Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010); see also Phillips v. Cnty.

of Allegheny, 515 F.3d 224, 232-33 (3d Cir. 2008). “[A] court need not ‘accept as true allegations

that contradict matters properly subject to judicial notice or by exhibit,’ such as the claims and the

patent specification.” Secured Mail Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 913 (Fed.

Cir. 2017) (quoting Anderson v. Kimberly-Clark Corp., 570 F. App’x 927, 931 (Fed. Cir. 2014)).

Dismissal under Rule 12(b)(6) is only appropriate if a complaint does not contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007));


1
        The ’438 Patent is not asserted against Norton.
2
        (See D.I. 11, 12, 13, 14 & 16 in C.A. No. 19-2370; see also D.I. 12, 13, 14, 19 & 22 in
        C.A. No. 20-1339).
3
        (See D.I. 35 in C.A. 19-2370; D.I. 32 in C.A. No. 20-1339).


                                                  2
 Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 3 of 16 PageID #: 661




see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “[P]atent eligibility can

be determined at the Rule 12(b)(6) stage . . . when there are no factual allegations that, taken as

true, prevent resolving the eligibility question as a matter of law.” Aatrix Software, Inc. v. Green

Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018).

       B.      Patent-Eligible Subject Matter

       Section 101 of the Patent Act provides that anyone who “invents or discovers any new and

useful process, machine, manufacture, or composition of matter, or any new and useful

improvement thereof” may obtain a patent. 35 U.S.C. § 101. The Supreme Court has recognized

three exceptions to the broad categories of subject matter eligible for patenting under § 101: laws

of nature, physical phenomena, and abstract ideas. Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S.

208, 216 (2014). These exceptions “are ‘the basic tools of scientific and technological work’ that

lie beyond the domain of patent protection.” Ass’n for Molecular Pathology v. Myriad Genetics,

Inc., 569 U.S. 576, 589 (2013) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566

U.S. 66, 77-78 (2012)); see also Alice, 573 U.S. at 216. A claim to any one of these exceptions is

directed to ineligible subject matter under § 101. “[W]hether a claim recites patent eligible subject

matter is a question of law which may contain underlying facts.” Berkheimer v. HP Inc., 881 F.3d

1360, 1368 (Fed. Cir. 2018).

       Courts follow a two-step “framework for distinguishing patents that claim laws of nature,

natural phenomena, and abstract ideas from those that claim patent-eligible applications of those

concepts.” Alice, 573 U.S. at 217; see also Mayo, 566 U.S. at 77-78. First, at step one, the Court

determines whether the claims are directed to one of the three patent-ineligible concepts. Alice,

573 U.S. at 217. If the claims are not directed to a patent-ineligible concept, “the claims satisfy

§ 101 and [the Court] need not proceed to the second step.” Core Wireless Licensing S.A.R.L. v.




                                                 3
 Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 4 of 16 PageID #: 662




LG Elecs., Inc., 880 F.3d 1356, 1361 (Fed. Cir. 2018). If, however, the Court finds that the claims

at issue are directed a patent-ineligible concept, the Court must then, at step two, search for an

“inventive concept” – i.e., “an element or combination of elements that is ‘sufficient to ensure that

the patent in practice amounts to significantly more than a patent upon the [ineligible concept]

itself.’” Alice, 573 U.S. at 217-18 (alteration in original) (quoting Mayo, 566 U.S. at 72-73).

               1.      Step One of the Alice Framework

       At step one of Alice, “the claims are considered in their entirety to ascertain whether their

character as a whole is directed to excluded subject matter.” Internet Patents Corp. v. Active

Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see also Affinity Labs of Texas, LLC v.

DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (step one looks at the “focus of the claimed

advance over the prior art” to determine if the claim’s “character as a whole” is to ineligible subject

matter). In addressing step one of Alice, the Court should be careful not to oversimplify the claims

or the claimed invention because, at some level, all inventions are based upon or touch on abstract

ideas, natural phenomena, or laws of nature. Alice, 573 U.S. at 217; see also McRO, Inc. v. Bandai

Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016). “At step one, therefore, it is not

enough to merely identify a patent-ineligible concept underlying the claim; [courts] must

determine whether that patent-ineligible concept is what the claim is ‘directed to.’” Rapid Litig.

Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016).

               2.      Step Two of the Alice Framework

       At step two of Alice, in searching for an inventive concept, the Court looks at the claim

elements and their combination to determine if they transform the ineligible concept into

something “significantly more.” Alice, 573 U.S. at 218; see also McRO, 837 F.3d at 1312. This

second step is satisfied when the claim elements “involve more than performance of ‘well-




                                                  4
 Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 5 of 16 PageID #: 663




understood, routine, [and] conventional activities previously known to the industry.’” Berkheimer,

881 F.3d at 1367 (citation and internal quotation marks omitted); see also Mayo, 566 U.S. at 73.

“The inventive concept inquiry requires more than recognizing that each claim element, by itself,

was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-

generic arrangement of known, conventional pieces.” Bascom Glob. Internet Servs., Inc. v. AT&T

Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016). Whether claim elements or their combination

are well-understood, routine, or conventional to a person of ordinary skill in the art is a question

of fact. Berkheimer, 881 F.3d at 1368.

       At both steps of the Alice framework, courts often find it useful “to compare the claims at

issue with claims that have been considered in the now considerably large body of decisions

applying § 101.” TMI Sols. LLC v. Bath & Body Works Direct, Inc., No. 17-965-LPS-CJB, 2018

WL 4660370, at *5 (D. Del. Sept. 28, 2018) (citing Amdocs (Israel) Ltd. v. Openet Telecom, Inc.,

841 F.3d 1288, 1294 (Fed. Cir. 2016)); see also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,

1334 (Fed. Cir. 2016).

       C.      Pleading Direct Infringement

       Liability for direct infringement arises under 35 U.S.C. § 271(a) when a party, without

authorization, “makes, uses, offers to sell, or sells any patented invention, within the United States

or imports into the United States any patented invention during the term of the patent.” The

activities set forth in § 271(a) do not result in direct infringement unless the accused product

embodies the complete patented invention. See Rotec Indus., Inc. v. Mitsubishi Corp., 215 F.3d

1246, 1252 & n.2 (Fed. Cir. 2000). Therefore, to state a claim of direct infringement sufficient to

withstand a motion to dismiss, a plaintiff must plead facts that plausibly suggest that the accused




                                                  5
    Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 6 of 16 PageID #: 664




product meets each limitation of the asserted claim(s). See TMI Sols. LLC v. Bath & Body Works

Direct, Inc., C.A. No. 17-965-LPS-CJB, 2018 WL 4660370, at *9 (D. Del. Sept. 28, 2018).

        The Federal Circuit has provided guidance on pleading direct infringement under Iqbal /

Twombly. See generally Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256 (Fed. Cir. 2018).

In Disc Disease, the Federal Circuit reversed the district court’s dismissal of plaintiff’s direct

infringement claims, finding that the plaintiff’s allegations were sufficient under the plausibility

standard of Iqbal and Twombly because the complaint specifically identified the three accused

products and alleged that the accused products met “each and every element of at least one claim”

of the asserted patents, either literally or equivalently. Disc Disease, 888 F.3d at 1260. Following

Disc Disease, another court in this District similarly found that a plaintiff plausibly pleaded an

infringement claim where the complaint specifically identified the infringing product and alleged

“that it practices each limitation of at least one claim in” the relevant patents. Promos Tech., Inc.

v. Samsung Elec. Co., No. 18-307-RGA, 2018 WL 5630585, at *4 (D. Del. Oct. 31, 2018); see

also AgroFresh Inc. v. Hazel Techs., Inc., No. 18-1486-MN, 2019 WL 1859296, at *2 (D. Del.

Apr. 25, 2019) (applying Disc Disease to find allegations of direct infringement sufficiently

pleaded); DoDots Licensing Sols. LLC v. Lenovo Holding Co., No. 18-98-MN, 2018 WL 6629709,

at *2 (D. Del. Dec. 19, 2018) (same). 4

II.     THE COURT’S RULING

        The ruling on Defendants’ motions to dismiss 5 under Rule 12(b)(6) was announced from

the bench at the conclusion of the hearing as follows:

                     Thank you for the arguments today. They were helpful. I
               am prepared to rule on the pending motions. I will not be issuing a

4
        The legal standard for direct infringement set forth in this Memorandum Order is derived
        from the Court’s opinions in DoDots and AgroFresh.
5
        (D.I. 11 in C.A. No. 19-2370; D.I. 12 in C.A. No. 20-1339).


                                                 6
Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 7 of 16 PageID #: 665




          written opinion, but I will issue an order stating my rulings. I want
          to emphasize that although I am not issuing a written opinion, we
          have followed a full and thorough process before making the
          decisions I am about to state. There was briefing on the pending
          motions, there were additional submissions discussing what each
          party viewed as the most analogous case and there has been oral
          argument here today. All of the submissions and the arguments have
          been considered.

                  As to the law, I am not going to read into the record my
          understanding of Section 101 law or the applicable pleading
          standards. I have a legal standard section that I have included in
          earlier orders, including in Innovative Global Systems, LLC v. Keep
          Truckin, Inc., No. 19-641. I incorporate that law and adopt it into
          my ruling today and I will also set it out in the order that I issue.

                  Now as to my rulings. There are two patents, U.S. Patent
          No. 8,667,559, which is asserted against both Gryphon and Norton,
          and U.S. Patent No. 7,899,438, which is asserted only against
          Gryphon. The ’559 Patent is a continuation of the ’438 Patent. The
          patents claim systems and methods for controlling access on a user’s
          communication device and implementing rules for use of that
          communication device.

                  Defendants have each moved to dismiss pursuant to
          Rule 12(b)(6), arguing that the asserted claims are directed to
          patent-ineligible subject matter. And Gryphon has also moved to
          dismiss the claims of infringement on the basis that Plaintiff has
          failed to adequately state a claim.

                   Taking those issues in turn, after reviewing the entire record,
          hearing argument, and applying the law as I understand it, I am
          going to deny the motions to the extent they are based on patent
          eligibility.

                 As to the ’559 Patent, Gryphon and Norton treat claim 27 as
          representative of all claims.

                  [Claim 27 of the ’559 Patent recites:
                  27. A method for controlling a computing device
                  configured to execute a function using a
                  communication network managed by a service
                  provider, the method comprising:
                      sending to a server a request to communicate
                        with a remote computing device over the
                        communication network;


                                             7
Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 8 of 16 PageID #: 666




                     receiving in real-time from the server a decision
                       granting or denying the request, the decision
                       being based on a policy stored at the server and
                       configured by an administrator; and
                     enforcing the decision by enabling a
                       communication with the remote computing
                       device over the communication network when
                       the decision grants the request and by disabling
                       the communication when the decision denies
                       the request, the communication being enabled
                       or disabled without storing the policy on the
                       computing device.]

          As to the ’438 Patent, which is only asserted against Gryphon,
          Gryphon treats claim 27 as representative of all claims.

                 [Claim 27 of the ’438 Patent recites:
                 27. A system for managing in real-time a
                 communication device used by a user on a
                 communication network, comprising:
                     a policy decider housed within a network device
                       on the communication network for storing a list
                       of policies that control one or more features or
                       functions associated with the communication
                       device and for automatically deciding to accept
                       or deny a request sent to or from the
                       communication device to perform the features
                       or functions based on one or more policies from
                       the list of policies; and
                     a policy enforcer housed within a network device
                       on the communication network for
                       communicating the request to the policy
                       decider and enforcing a decision by the policy
                       decider as to whether the request has been
                       accepted or denied by either notifying the user
                       of the denied request and taking one or more
                       actions consistent with the denied request or
                       taking one or more actions consistent with the
                       accepted request.]

          Gryphon, however, does not offer any significant analysis on the
          representativeness.

                 Turning first to the ’559 Patent, in the briefing, Norton
          argued that the abstract idea is: “limiting access to functions based


                                           8
    Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 9 of 16 PageID #: 667




               on policies,”[6] whereas Gryphon suggested, without really clearly
               stating, that the abstract idea is “controlling access to devices.”[7]
               Today, in an effort to streamline their arguments, Defendants argued
               that the abstract idea claimed in the ’559 Patent is “policy-based
               access management,” using claim 27 as the representative claim.

                       Regardless of the various articulations, Defendants’
               argument is essentially that the claims are directed to limiting the
               access to or the functionality of a device. In Defendants’ view, this
               is nothing more than performing a human activity through use of
               generic computer components operating in a conventional way.

                       Today in argument, Defendants cited ChargePoint, Inc. v.
               SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019), as the most
               analogous case. I know that in the briefing and here in arguing about
               the ’438 Patent, Gryphon relied on Ericsson and I want to address
               that as well.

                        ChargePoint involved network-connected charging stations
               for electric vehicles, and the specification explained that the prior
               art suffered from a lack of communication network that allowed
               utility companies, businesses and drivers to interact efficiently as it
               related to electricity needs. The inventive communication network
               was touted as potentially providing the ability to manage electricity
               demands of vehicles and power grids by allowing interconnectivity.
               And the specification described the claimed invention as a network
               system that allowed drivers to locate charging stations and pay for
               charging, and it also allowed utility companies to provide
               information relating to electricity demands.

                        Against this backdrop, the Federal Circuit found the claims
               at issue to be directed to the abstract idea of network communication
               for device interaction. In reaching this conclusion, the Federal
               Circuit rejected the contention that the claimed invention was an
               improvement in technology, particularly in light of the significant
               breadth of the claims and the fact that the focus of the claims was on
               facilitating business interactions. In Defendants’ view, the breadth
               of the claims of the ’559 Patent renders them indistinguishable from
               ChargePoint, particularly given that the purported technological
               benefits touted by Plaintiff (e.g., improved security) do not appear
               in the ’559 Patent claims.



6
        (C.A. No. 20-1339, D.I. 13 at 9).
7
        (C.A. No. 19-2370, D.I. 12 at 6).


                                                 9
Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 10 of 16 PageID #: 668




                    As I mentioned, Gryphon relies heavily on Ericsson, Inc. v.
            TCL Communication Technology Holdings, Ltd., 955 F.3d 1317
            (Fed. Cir. 2020), to argue that the claims, including those in the ’438
            Patent to be addressed in a few minutes, are directed to an abstract
            idea. In Gryphon’s view, the claims here are indistinguishable from
            that case. In Ericsson, the claims were directed to a system for
            controlling access to a platform (e.g., a mobile device), where the
            platform included various components, including an access
            controller, interception module and a combined decision entity /
            security access manager to determine whether access to the
            controller should be granted. At step one, the Federal Circuit found
            that the claims were directed to the abstract idea of “controlling
            access to resources by receiving a request and determining if the
            request for access should be granted.”[8] It was the court’s view that
            the claims were drafted in largely functional terms without any
            indication of how to control such access, suggesting that the focus
            of the claims was merely the abstract idea of controlling access to
            resources. Moreover, according to the court, the claims were
            focused on using computer components to perform an action that
            can readily be done by humans (i.e., limiting access to something).
            In Gryphon’s view, the claims here are no different – rather, the
            focus of the claims here is on a request for access or permission to
            use a functionality on a communication device, drafted largely in
            functional terms and using only conventional computer technology.

                    Plaintiff argues that the invention claimed in the ’559 Patent
            is an improvement in the operation of computers and not the use of
            computers as tools – i.e., the claims are directed to “improvements
            in the security and effectiveness in how systems implementing
            policy-based control over communication devices operate.”[9] In
            particular, Plaintiff argues that the claimed invention is “to a specific
            configuration and implementation of certain software and hardware
            network components to effectuate policy-based control of network
            devices . . . namely, specific solutions in which the policies applied
            are stored remotely and are, therefore, inaccessible by the controlled
            device.”[10] Plaintiff is attempting to fit the claims of the ’559 Patent
            into the Enfish line of cases, where the Federal Circuit has
            repeatedly held that certain improvements in the way computers or
            technology operate fall outside the realm of abstract ideas.



8
     Ericsson, 955 F.3d at 1326.
9
     (C.A. No. 19-2370, D.I. 13 at 9; see also C.A. No. 20-1339, D.I. 19 at 10).
10
     (C.A. No. 19-2370, D.I. 13 at 9; see also C.A. No. 20-1339, D.I. 19 at 10-11).


                                               10
Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 11 of 16 PageID #: 669




                    Plaintiff focuses largely on Ancora Technologies, Inc. v.
            HTC America, Inc., 908 F.3d 1343 (Fed. Cir. 2018), which involved
            claims directed to methods of limiting software execution on
            computers without permission to run the software by using a key
            stored in BIOS. There, the Federal Circuit found that the claims
            were like those in Enfish, Data Engines, etc., in that they were
            directed to a specific way of improving how a computer operates
            and, in particular, how it verifies permission to run software while
            improving the computer’s security in the process, thus avoiding
            some of the problems with prior art methods – e.g., hackers could
            access, they were costly and they were not easily obtainable by
            downloading, all of which were described in the specification.

                    Focusing first on claim 27 of the ’559 Patent, unlike Ancora,
            Enfish and that line of cases, claim 27 viewed as a whole is not
            directed to an improvement in the functioning of technology –
            rather, the focus of the claim is on using generic technology to
            implement the abstract idea of controlling access to and the
            functionality of a user’s communication device. That is, claim 27
            does not seem analogous to Ancora because there, a verification
            structure was embedded into the computer BIOS, which was not
            ordinarily used for software verification, and that improved security
            as BIOS is much harder to hack, whereas here policies for
            controlling access to functionality that were used before are
            apparently now stored elsewhere to prevent user interference with
            the policies. This case feels to me, and I think during argument
            Plaintiff largely agreed, like it is much more akin to using
            technology as a tool to modify human behavior rather than being an
            improvement in the technical operation of those access controls.
            This conclusion is bolstered by the fact that the prior art problems
            highlighted by the specification are largely rooted in human
            behavior and not necessarily technological shortcomings.[11]

                    I agree with Defendants that the invention in claim 27 of the
            ’559 Patent is much more akin to the claims at issue in ChargePoint
            and Ericsson. As I’ve already discussed, the claims at issue in those
            cases were focused on using technology to render a human activity
            easier or more efficient – enhancing network connectivity of various
            entities in ChargePoint and limiting access to a communication
            platform in Ericsson. Moreover, those claims were broad and
            drafted in largely functional terms, suggesting that the focus of the
            claims at issue was largely on a result rather than how to achieve


11
     (See, e.g., ’559 Patent at 1:54:62, 2:1-9 (parent taking away child’s cell phone because of
     unexpected charges by child) & 2:10 (same issue with employer and employee); see also
     id. at 3:7-59).


                                             11
Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 12 of 16 PageID #: 670




            that result – an indicator that a claim is directed to an abstract idea.
            Here, claim 27 of the ’559 Patent is drafted broadly, and the
            purported security-based improvement is not readily evident from
            the claim language. Rather, viewing the claim as a whole and
            against the behavior-based prior art problems highlighted in the
            specification, the claim is more focused on modifying human
            activity than improving technological operation. That is, the focus
            of claim 27 is not to an improvement in the relevant technology
            (security or otherwise), but rather to a general way of limiting access
            to a device using computers as tools.

                      In sum, I find that claim 27 of the ’559 Patent is directed to
            the abstract idea of controlling access to and the functionality of a
            device. Although there was some dispute in the briefing as to
            representativeness, Plaintiff agreed today that the claims of the ’559
            Patent rise and fall together for purposes of this motion. That is,
            there is no dispute about claim 27 being representative of the claims
            at issue, and I also find that the claims are substantially similar and
            linked to the same abstract idea. Thus, when viewing the claims as
            a whole and looking to their purported improvement over the prior
            art, I find the claims of the ’559 Patent to be directed to the abstract
            idea of controlling access to and the functionality of a device.

                   Turning to step two of the analysis, Defendants argue that
            the claims of the ’559 Patent use only generic computer and
            networking components performing conventional computer
            functions and that this is insufficient to confer an inventive concept.

                    Plaintiff asserts that the ’559 Patent claims recite an
            unconventional arrangement of components sufficient to confer and
            inventive concept to the otherwise abstract idea of controlling access
            to devices. In particular, Plaintiff emphasizes the remote storage of
            access and control policies as something other than well known,
            routine or conventional.[12]          According to Plaintiff, this
            unconventional manner of storing policies for access and control
            away from the device itself improved the security and effectiveness
            of the control of such devices because it prevented the user from
            interfering with the control policies. In support of these arguments,
            Plaintiff points to allegations in its complaints and the expert
            declaration of Dr. Knutson, which was incorporated by reference
            into Plaintiff’s complaints.[13] In its complaints, Plaintiff includes a
            number of allegations that plausibly suggest this remote storage


12
     (C.A. No. 19-2370, D.I. 13 at 13; C.A. No. 20-1339, D.I. 19 at 17).
13
     (C.A. No. 19-2370, D.I. 13 at 13; C.A. No. 20-1339, D.I. 19 at 17).


                                              12
Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 13 of 16 PageID #: 671




            feature was unconventional and offered security advantages over
            prior methods of controlling access to devices.[14]

                    It is worth noting here that another court in the Central
            District of California has looked at claim 27 of the ’559 Patent
            through the lens of Section 101 at the motion to dismiss stage and
            concluded that Plaintiff had eventually pleaded enough to survive at
            step two of the Alice / Mayo inquiry. That pleading, which was an
            amended complaint filed in response to dismissal under Section 101,
            included similar allegations of unconventionality with respect to the
            remote storage feature and included the Knutson declaration that
            Plaintiff relies on here. The California court found those allegations
            sufficient to survive a motion to dismiss, particularly because the
            allegations plausibly suggested an unconventional arrangement of
            claim elements in claim 27 of the ’559 Patent – i.e., remote storage
            of control policies and real-time receipt and enforcement of control
            decisions.

                    I agree. Plaintiff’s complaints include plausible factual
            allegations that the claimed invention improves upon the prior
            conventional systems by remotely storing policies for controlling
            access to the computing device. The complaints explain how this
            feature was unconventional and offers specific advantages to the
            resultant system over the prior systems. And the complaints
            incorporate the expert declaration of Dr. Knutson, who explains the
            unconventionality of this remote storage and the purported benefits
            that flow from it.[15] There is nothing in the ’559 Patent that
            contradicts these allegations. Under Berkheimer, whether the claim
            elements and their ordered combination is simply well known,
            routine and conventional is a question of fact and, in this case,
            because there are plausible factual allegations as to the
            unconventionality of the remote storage of access policies, there is
            a factual dispute that precludes dismissal.

                    I do not agree that Plaintiff’s pleading must point to portions
            of the specification that support its contention that certain
            limitations are not well understood, routine or conventional. At a
            motion to dismiss, Aatrix requires me to resolve any plausibly
            alleged factual issues in favor of the patentee at step two. This
            means that if Plaintiff includes in its complaint plausible factual
            allegations that support the conclusion that the claim elements or
            their ordered combination were not well understood, routine or

14
     (See, e.g., C.A. No. 19-2370, D.I. 1 ¶¶ 10-19 & 34-39; C.A. No. 20-1339, D.I. 1 ¶¶ 10-19
     & 33-39).
15
     (See, e.g., C.A. No. 19-2370, D.I. 1 ¶ 39 n.2; C.A. No. 20-1339, D.I. 1 ¶ 38 n.2).


                                              13
Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 14 of 16 PageID #: 672




            conventional and there is nothing in the record that I can properly
            consider on a motion to dismiss that contradicts those allegations,
            then those factual issues must be decided in favor of Plaintiff.

                    Thus, at step two, I cannot conclude that the claim elements
            or their ordered combination are well known, routine or
            conventional activities known in the art, thereby failing to confer an
            inventive concept. Given the constraints of Berkheimer and Aatrix,
            I cannot resolve this question today in light of Plaintiff’s plausible
            factual allegations in the complaints that are uncontradicted by the
            ’559 Patent and anything else I can properly consider at this stage.
            Defendants’ motions as related to the ’559 Patent are denied with
            leave to renew at summary judgment to the extent there are no
            factual issues precluding resolution of the Section 101 issues at that
            time.

                    Turning now to the ’438 Patent, which is only asserted
            against Gryphon, I reach the same conclusion for the reasons I just
            explained for the ’559 Patent. I do so because the parties largely
            analyze the two patents together under Section 101. Gryphon
            essentially lumps the ’559 and ’438 Patents together in its Section
            101 analysis, with no distinctions made at step one of the Alice /
            Mayo inquiry.[16] Plaintiff followed suit, arguing that the claims of
            the ’559 and ’438 Patents pass step one without making any
            distinctions between the two patents. At step two, Gryphon does
            attempt to argue that there is a meaningful difference in the ’438
            Patent, namely that there is no requirement for remote storage of
            control policies.[17] But Plaintiff argues that its expert declaration
            for the ’559 Patent is “equally applicable” to claim 27 of the ’438
            Patent.[18] And Plaintiff argued in its briefing[19] and here today that
            claim 27 of the ’438 Patent has the same remote storage requirement
            as in the ’559 Patent. Gryphon disputes that there is any such
            requirement in the ’438 Patent claims. Therefore, at least claim
            construction appears to be necessary before reaching a conclusion at
            step two for the ’438 Patent. And if I were to resolve this claim
            construction dispute in Plaintiff’s favor, the same factual issues that
            prevented dismissal for the ’559 Patent would also preclude me from
            dismissing as to the ’438 Patent. Gryphon’s counsel conceded that
            today during the argument. Therefore, although the claims of the

16
     (See C.A. No. 19-2370, D.I. 12 at 5-10).
17
     (See C.A. No. 19-2370, D.I. 12 at 10-11).
18
     (C.A. No. 19-2370, D.I. 13 at 8 n.6).
19
     (C.A. No. 19-2370, D.I. 13 at 15).


                                              14
Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 15 of 16 PageID #: 673




            ’438 Patent are directed to the same abstract idea as in the ’559
            Patent, on this record I cannot resolve the question of whether the
            claim elements or their ordered combination are simply well
            understood, routine or conventional activities. Gryphon’s motion as
            it relates to the ’438 Patent is therefore also denied with leave to
            renew at summary judgment to the extent there are no factual issues
            precluding resolution of the Section 101 issues at that time.

                    So that is my ruling on the 101 motions. Next, we have
            Gryphon’s motion to dismiss for failure to state a claim.
            Specifically, Gryphon moves to dismiss the claims of direct and
            indirect infringement as to claim 27 of the ’559 Patent, which is a
            method claim and the only asserted claim called out in the
            Complaint, as well as to claim 27 of the ’438 Patent. Plaintiff
            accuses “all versions of the Gryphon Mesh WiFi Security Router
            products and services” of infringing these claims.[20] I am going to
            grant this part of the motion.

                    The relevant pleading standard for direct infringement can
            be found in Disc Disease. I have on several occasions noted that
            Disc Disease sets forth a relatively low threshold for adequately
            pleading direct infringement. Here, however, Plaintiff has failed to
            meet even that relatively low bar. Nowhere in Plaintiff’s complaint
            is there any allegation that the accused Gryphon products meet each
            and every limitation of claim 27 (or any other claim) of the two
            asserted patents. And there is no attempt to map the accused
            products onto the limitations of the asserted claims. Indeed, the only
            allegation that Plaintiff sets forth is a recitation of the activities from
            35 U.S.C. § 271(a) purportedly attributable to Gryphon and that the
            accused products “practice” or “embody” the identified claims.[21]
            Plaintiff’s allegations have failed to rise to the threshold required by
            Disc Disease and the claims of direct infringement will be
            dismissed. Plaintiff will be given leave to amend but, to the extent
            Plaintiff alleges Gryphon’s products infringe method claims, those
            allegations shall be limited to “use” under § 271(a) as the law is clear
            that making, selling, offering to sell or importing a product cannot
            directly infringe a method claim.

                     As to induced and contributory infringement, a prerequisite
            to stating a claim of indirect infringement is that Plaintiff plausibly
            allege the requisite underlying act of direct infringement has


20
     (See, e.g., C.A. No. 19-2370, D.I. 1 ¶¶ 21, 41 & 57).
21
     (See C.A. No. 19-2370, D.I. 1 ¶¶ 41 & 57).



                                                15
Case 1:20-cv-01339-MN Document 33 Filed 03/01/21 Page 16 of 16 PageID #: 674




            occurred.[22] Because Plaintiff has failed to adequately plead an
            underlying act of direct infringement, the claims of indirect
            infringement must also be dismissed.

                     Gryphon’s motion to dismiss as it relates to the Iqbal /
            Twombly issues is therefore granted and Plaintiff shall have 21 days
            to file an amended pleading. I will note that Plaintiff’s pleading was
            pretty lacking in many respects. Prior to filing any amended
            pleading, Plaintiff should carefully review the elements of each
            cause of action asserted and include factual allegations to render it
            plausible that Gryphon is liable for the acts accused. And because
            dismissal is warranted on other grounds, I do not reach the issue of
            failure to plead marking – but as we discussed here today, it is
            Plaintiff’s burden to do so, and Plaintiff should review the relevant
            law and plead marking to the extent it is appropriate in any amended
            pleading.



                                                  The Honorable Maryellen Noreika
                                                  United States District Judge




22
     See In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1336
     (Fed. Cir. 2012); see also Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1326
     (Fed. Cir. 2004) (“There can be no inducement or contributory infringement without an
     underlying act of direct infringement.”).


                                             16
